Citation Nr: 0401890	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  98-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder, 
including due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in July 1997 that denied the veteran's claims 
of entitlement to service connection for seizure disorder, 
peripheral neuropathy, cysts, tumor, multiple osteoma, and 
recurrent meningitis as a result of exposure to herbicides.  
The denials of service connection were duly appealed.

The veteran's appeal was remanded by the Board of Veterans' 
Appeals (Board) in November 1999 for evidentiary development 
by the RO.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In September 2002, the Board issued a decision denying the 
veteran's claims of entitlement to service connection.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
Court entered an order granting a Joint Motion for Remand 
vacating in part the September 2002 decision of the Board and 
remanding it for further adjudication.  The Court vacated 
that part of the decision that denied entitlement to service 
connection for a seizure disorder, due to Agent Orange 
exposure.  The remaining issues were dismissed by the Court.  
The Court directed the Board to insure that the duty to 
assist requirements 38 U.S.C.A. § 5103A(c) (West 2002) were 
met and to provide an adequate statement of the reasons and 
bases for its decision.


REMAND

In December 2003 the veteran's attorney submitted a May 2003 
opinion by the veteran's VA physician linking the veteran's 
seizure disorder to his military service.  The Board notes 
that this opinion was previously submitted by the veteran in 
August 2003.  The medical opinion notes a review of evidence 
provided by the veteran and offers the conclusion that the 
veteran's epilepsy resulted from either of head trauma 
reported by Z, a fellow service member who observed a 
traumatic head injury to the veteran involving the Shore 
Patrol; complications of paranasal sinus injuries that were 
aggravated by those head injuries; and/or complications of 
the paranasal sinus disease present during military service.

The Board's review of the evidence reveals several issues 
that must be addressed before a decision on the merits may be 
made.  The VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2002).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty 
is neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The May 2003 opinion does not address the likelihood that the 
veteran's seizure disorder or paranasal sinus injuries were 
the result of head injury with loss of consciousness at age 5 
and a motorcycle accident in 1969, rather than as a result of 
the incident with the Shore Patrol noted by Z.  Both of these 
injuries were noted on the February 1971 treatment report 
from St. Joseph Hospital.  The veteran also noted these 
injuries in May 1995 in detailing his medical history to Dr. 
G.M.  At that time he reported that at age 5 he had a 
concussion.  No traumatic head injury occurring during 
service was noted in either of these histories reported to 
treating physicians.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. 

2.  The veteran should be afforded an 
examination with a VA neurologist 
specializing in seizure disorders to 
determine the nature and etiology of the 
veteran's seizure disorder.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should state 
whether it is at least as likely as not 
that the veteran's seizure disorder, 
first diagnosed in February 1971, arose 
during the veteran's period of active 
service from January 1964 to December 
1967.  In particular, the examiner should 
address whether the seizure disorder is 
at least as likely as not to have 
originated from the incident described by 
Z in his statement dated in January 1998, 
or whether it is more likely secondary to 
head injuries sustained when the veteran 
was five (5) years old or in a 1969 
motorcycle accident as described in the 
February 1971 report from St. Joseph 
Hospital.  The examiner is also requested 
to address the May 2003 VA neurologist's 
opinion.

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
remains denied, the veteran and his 
attorney should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




